Case 2:19-cv-00135-DBH Document 1-2 Filed 04/01/19 Page 1 of 7   PageID #: 15




                                                                            B
Case 2:19-cv-00135-DBH Document 1-2 Filed 04/01/19 Page 2 of 7   PageID #: 16
Case 2:19-cv-00135-DBH Document 1-2 Filed 04/01/19 Page 3 of 7   PageID #: 17
Case 2:19-cv-00135-DBH Document 1-2 Filed 04/01/19 Page 4 of 7   PageID #: 18
Case 2:19-cv-00135-DBH Document 1-2 Filed 04/01/19 Page 5 of 7   PageID #: 19
Case 2:19-cv-00135-DBH Document 1-2 Filed 04/01/19 Page 6 of 7   PageID #: 20
Case 2:19-cv-00135-DBH Document 1-2 Filed 04/01/19 Page 7 of 7   PageID #: 21
